Citation Nr: 9921765	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Lisa A. Lavelle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1943 to 
December 1945.  This matter originates from a January 1995 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that declined to find 
new and material evidence to reopen the appellant's claim for 
service connection for bilateral hearing loss.  

In August 1997, the Board of Veterans' Appeals (Board) 
declined to find that the appellant had submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for bilateral hearing loss. The appellant 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
"the court").  In granting a joint motion for remand and 
for stay of proceedings, in December 1998, the court found 
that a remand was required based upon the Federal Circuit 
Court of Appeals' recent decision in Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  The Federal Circuit's decision in 
Hodge, rendered shortly after the Board's decision in the 
appellant's claim, overturned the test for new and material 
evidence formulated by the court in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), and held that the Secretary's 
regulatory definition contained in 38 C.F.R. § 3.156(a) 
(1998) was controlling.  Hodge, 155 F.3d at 1361-64.  As the 
Board's determination that the appellant had not submitted 
new and material evidence relied on the Colvin test, remand 
was required pursuant to Hodge, 155 F.3d at 1361-64; see also 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider the appellant's claim in 
light of the regulatory definition of new and material 
contained in 38 C.F.R. § 3.136(a).  A copy of the court's 
Order in this matter has been placed in the claims file.





FINDINGS OF FACT

1. A March 1994 Board decision denied service connection for 
bilateral hearing loss.

2. The evidence added to the record since the March 1994 
Board decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim 
on appeal.


CONCLUSION OF LAW

Evidence received since the March 1994 Board decision is new 
and material; the appellant's claim for entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated June 1990, the Board found that the 
appellant's bilateral hearing loss was not incurred in active 
service and was not manifest until several years thereafter 
and denied his claim for service connection.  Pursuant to an 
Order by the court, this claim was remanded back to the RO 
for additional development in December 1992.

Following completion of the requested development, this case 
was returned to the Board.  In a decision dated March 1994, 
the Board again denied the appellant's claim of entitlement 
to service connection for bilateral hearing loss.  The Board 
found that the appellant had not established an etiological 
link between his period of active service and bilateral 
hearing loss, that was not manifest until 40 years after his 
separation from service.  The appellant's request for 
reconsideration by the Board was denied in June 1994.

The evidence of record at the time of the March 1994 Board 
decision that denied the appellant's claim included his 
separation and examination reports, dated July 1943 and 
December 1945, respectively.  These records show that the 
appellant's hearing was 15/15 on the whispered voice test and 
was described as normal. 

A copy of Form MA-1017 (non-VA) alludes to a claim filed for 
disability benefits in December 1945 for ear problems. 

An original claim (VA Form 526) for a foot disorder was 
received in January and July 1946 and did not reference a 
hearing disorder.  

A July 1946 statement from Vernard F. Voss, M.D., describes 
examination for a foot disorder and is not referable to 
bilateral hearing loss.

According to a September 1946 VA examination report, the 
appellant's hearing was normal, bilaterally, for spoken and 
whispered voice.  His external auditory canals were normal, 
as were his tympanic membranes. 

VA examination reports dated from November 1947 to April 1989 
do not show complaints or diagnoses of bilateral hearing 
loss. 

Statements dated in March 1948 from Irvin S. Rosenbaum, M.D., 
and Dr. Vincent Stabile reference a foot disorder and do not 
describe a bilateral hearing loss.

Statements received in 1965 from K. Armand Fischer, M.D., and 
Dr. Stabile also described a foot disorder and are not 
referable to a hearing disorder.

The appellant underwent audiologic testing in July 1982, 
according to a September 1989 statement from Maury M. 
Pearlman, President of the Louisville Hearing Aid Center, 
Inc.  Mr. Pearlman indicated that the appellant purchased two 
hearing aids and, at that time, said that his hearing loss 
was caused by noise exposure during his active miliary 
service.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
60
60
LEFT
55
60
65
       
60
75

Speech recognition was 84 percent in the appellant's right 
and left ears.   

Private hospital audiologic records dated in October 1983 
indicate that the appellant was tested.  A sensorineural 
hearing loss, bilaterally, was diagnosed. 

In a September 1989 statement, Helen Voss, a registered 
nurse, said that the appellant consulted her husband, Vernard 
F. Voss, M.D., in 1946, regarding a hearing loss.

In a July 1990 statement, Richard I. Edelson, Ph.D., a 
clinical neuropsychologist, said he had treated the appellant 
since December 1982 when the appellant gave a history of 
hearing problems since active military service.  Further, Dr. 
Edelson said the appellant provided a form dated in December 
1945 that revealed that at discharge the appellant had filed 
a disability claim regarding his hearing. 

In other statements dated July 1990, [redacted] said 
he knew the appellant since 1961 and the appellant showed a 
hearing loss.  [redacted] indicated that he knew the 
appellant since the early 1940s and that the appellant 
suffered obvious hearing loss attributed to noise exposure in 
service.  

In an August 1990 statement, [redacted] said the appellant 
had a hearing loss during all the years they knew one another 
and the disability was related to service.

[redacted], a consumer relations representative for 
Belltone, in an August 1990 statement, said that although the 
appellant claimed he purchased a special hearing aid from 
Belltone in 1952, that device was first introduced in 1971 
and Belltone stopped making it in 1989.

In August 1992, [redacted], the appellant's friend, 
stated that the appellant developed severe hearing loss in 
service that was noticeable at discharge.  Mr. [redacted] noted 
that the hearing loss was so severe that the appellant 
interrupted studies at the University of Louisville to 
purchase hearing aids.

A June 1993 private audiologic report shows bilateral hearing 
loss.

The March 1994 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the March 1994 Board decision that was the 
final adjudication that denied service connection for 
bilateral hearing loss.

The court recently set forth a three step-process for 
reopening claims in accordance with the holding in Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  See Elkins v. West, 12 
Vet. App. 209 (1999); see also Winters v. West, 12 Vet. 
App. 203 (1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156 (a); second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened, is well grounded pursuant to 38 U.S.C.A. 
§ 5107; and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision. Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.  The Federal Circuit noted that 
"any interpretive doubt must be resolved in the veteran's 
favor" and that "the regulation imposes a lower burden to 
reopen than the Colvin test."  Hodge at 1361, n. 1.

As noted above, an application for a personal hearing 
construed as a claim to reopen the appellant's claim was 
received in August 1994.  The relevant evidence associated 
with the claims file subsequent to the March 1994 Board 
decision includes information about the USS ALASKA from the 
Dictionary of American Naval Fighting Ships, James L. Mooney, 
ed., (1991), a March 1998 VA audiometric report and the 
appellant's testimony at personal hearings in December 1994 
and May 1996.  

He testified that he served as a signalman aboard the USS 
ALASKA (CB-1) and was stationed in the Pacific, including 
tours of duty in Iwo Gima and Okinawa.  According to the 
appellant, his duty station was on deck within range of 40 
millimeter and five-inch gun mounts on both sides of the 
Signal Bridge, and 12-inch guns forward and aft of the Signal 
Bridge.  He stated that he was exposed to significant 
artillery fire aboard the ship.  

According to the appellant, audiometry testing was performed 
at his separation examination and a hearing loss was 
determined at that time.  He also reported post-service 
treatment for hearing loss at Nichols Hospital in 1946, 
pursuant to a claim for hearing loss filed with the VA.  The 
RO has attempted to secure the appellant's medical records 
from Nichols Hospital on several occasions.  These records 
were retired to the Federal Records Center in 1962 and cannot 
be located. The March 1998 VA audiometric evaluation 
indicates that the appellant gave a history of hearing loss 
since the 1940s when in military service and the diagnosis 
was moderately severe to severe sensori-neural hearing loss, 
bilaterally. The appellant recently submitted several lay 
statements from individuals who have worked with him in an 
occupational setting at various periods since 1948.  
Essentially, these statements indicate that the appellant has 
had a long-standing hearing problem requiring the use of 
hearing aids that he has attributed to his period of active 
service. 

In the opinion of the Board, the evidence received since the 
March 1994 Board decision, taken in its entirety, provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's hearing loss, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal. Hodge. 
Accordingly, it follows that the claim for service connection 
for a bilateral hearing loss is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a bilateral hearing loss is granted.


REMAND

The veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim that is plausible. See 38 U.S.C.A. § 1154(b) (West 
1991); Savage v. Gober, 10 Vet.App. 488 (1997).
In order to comply with the duty to assist under 38 U.S.C.A. 
§ 5107, the Board finds that the case should be remanded to 
the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
current treatment for hearing loss.  When 
the requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by an 
audiologist to determine the nature and 
etiology of all current hearing pathology. A 
detailed history of the veteran's exposure 
to acoustic trauma and the onset of hearing 
loss should be obtained. All necessary tests 
and studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. An opinion should be provided 
regarding the likelihood that the veteran's 
hearing loss is the consequence of exposure 
to acoustic trauma in service or is 
otherwise related thereto.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

